DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/22/2019, 01/11/2021 and 07/09/2021 have been considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Species I, Claims 1-4, 9-12 and 17-20 in the reply filed on 02/14/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-12 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1-2, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9-12 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,029,480. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the claimed features and limitations recited in claims 1-4, 9-12 and 17-20 of the instant application are also included in claims 1-12 of U.S. Patent No. 11,029,480.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuji (JPH 0829656; already of record) in view of Yoshiaki (JP 2013054189; already of record).
Regarding claims 1-2, Tetsuji discloses, a lens guide device (Figs. 1-7) comprising: 
a lens frame (4) that holds a lens (1); 
a first guide member (3a) that is provided on the lens frame in a first direction parallel to an optical axis of the lens; 
a first rolling body (8) that is moved while being in contact with the first guide member; 
a second guide member (4a) that is parallel to the first guide member and is provided on the lens frame on a side opposite to the first rolling body so as to be close to the first guide member; 
a second rolling body (8) that is moved while being in contact with the second guide member; 
a third guide member (3b) that supports the second rolling body so as to allow the second rolling body to be movable in the first direction and is parallel to the second guide member; 
a fourth guide member (9a) that supports the first rolling body so as to allow the first rolling body to be movable in the first direction and is parallel to the first guide member; and 
a biasing mechanism (10) that biases one of the first and second rolling bodies toward the other of the first and second rolling bodies, 
wherein at least one of the first guide member, the second guide member, the third guide member, or the fourth guide member is a flat plate-like guide member or a guide member with a guide groove, and each of the other guide members is two parallel guide shafts (see 3a, 3b, 4a, 9a and associated text), 
wherein each of the first rolling body and the second rolling body is two spheres (3a, 3b, 4a, 9a) that are provided so as to be spaced from each other in the first direction, and wherein the lens guide device further comprises: 
a holding barrel (11) in which the biasing mechanism and the third guide member are provided and which holds the lens frame therein.
Tetsuji does not disclose restricting protrusions that protrude from intermediate positions of the first and second guide members in the first direction, are provided between the two spheres, respectively, and restrict the movement of the respective spheres beyond predetermined ranges in the first direction; and a guide rod that is provided in the holding barrel in the first direction; and a guide groove that is provided on the lens frame, is in sliding contact with the guide rod, and guides the lens frame so as to allow the lens frame to be movable in the first direction.
Yoshiaki teaches, from the same field of endeavor that in a lens guide device (Figs. 3-9) that it would have been desirable to include restricting protrusions (231, 235, 237) that protrude from intermediate positions of the first and second guide members (270, 272, 280) in the first direction, are provided between the two spheres, respectively, and restrict the movement of the respective spheres beyond predetermined ranges in the first direction (Para. 0058-0060); and a guide rod (270, 272, 280) that is provided in the holding barrel in the first direction; and a guide groove (see areas between 270, 272, 280) that is provided on the lens frame, is in sliding contact with the guide rod, and guides the lens frame so as to allow the lens frame to be movable in the first direction (Para. 0058-0060).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include restricting protrusions that protrude from intermediate positions of the first and second guide members in the first direction, are provided between the two spheres, respectively, and restrict the movement of the respective spheres beyond predetermined ranges in the first direction; and a guide rod that is provided in the holding barrel in the first direction; and a guide groove that is provided on the lens frame, is in sliding contact with the guide rod, and guides the lens frame so as to allow the lens frame to be movable in the first direction as taught by the lens guide device of Yoshiaki in the lens guide device of Tetsuji since Yoshiaki teaches it is known to include these features in a lens guide device for the purpose of providing a lens guide device with accurate and precise positioning and high manufacturing yield.
Regarding claims 3-4, Tetsuji in view of Yoshiaki discloses and teaches as set forth above, and Tetsuji further discloses, the first rolling body is provided so as to be eccentric to the guide rod or a side opposite to the guide rod from the second rolling body (see 3a, 3b, 4a, 9a and associated text).
Regarding claims 9-12, Tetsuji in view of Yoshiaki discloses and teaches as set forth above, and Tetsuji further discloses, a lens moving device (see Figs. 1-7) comprising: the lens guide device according to claim 1 or 2 (see rejection of claims 1-2 above); and a lens driving mechanism (3, 5, 6, 7, 12a, 13 and 15) that is provided in the holding barrel and moves the lens frame in an optical axis direction.
Regarding claims 17-18, Tetsuji in view of Yoshiaki discloses and teaches as set forth above, and Tetsuji further discloses, the lens driving mechanism is a voice coil motor or a stepping motor that includes a screw rod screwed with the lens frame (3, 5, 6, 7, 12a, 13 and 15).


Regarding claim 20, Tetsuji in view of Yoshiaki discloses and teaches as set forth above, and Tetsuji further discloses, an imaging apparatus (Figs. 1-7) comprising: an imaging unit (Para. 0002); and the lens moving device according to claim 9 (see rejection of claim 9 above) that forms an object image on the imaging unit (Para. 0002).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tetsuji (JPH 0829656; already of record) in view of Yoshiaki (JP 2013054189; already of record) as applied to claim 17 above, and further in view of Iwasaki (US 2009/0046198).
Tetsuji in view of Yoshiaki remains as applied to claim 17 above.
Tetsuji in view of Yoshiaki does not disclose the lens driving mechanism performs initialization for returning the lens frame to a reference position that is one end of the predetermined range.
Iwasaki teaches, from the same field of endeavor that in a lens guide device that it would have been desirable to make the lens driving mechanism performs initialization for returning the lens frame to a reference position that is one end of the predetermined range (Para. 0250-0273 and see Figs. 22-23 and 24B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the lens driving mechanism performs initialization for returning the lens frame to a reference position that is one end of the predetermined range as taught by the lens guide device of Iwasaki in the combination of Tetsuji in view of Yoshiaki since Iwasaki teaches it is known to include these features in a lens guide device for the purpose of providing a lens guide device with accurate positioning and reduced power consumption.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Avivi (CN107924064) and Yamamoto (US 5,432,772) disclose a lens guide device that includes guide members, rolling bodies, a biasing mechanism, a guide rod and a holding barrel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        05/18/2022